                        Case 8:19-bk-00770-MGW              Doc 39      Filed 02/12/20      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                02/12/2020 09:30 AM
                                                                COURTROOM 8A
HONORABLE MICHAEL WILLIAMSON
CASE NUMBER:                                                    FILING DATE:
8:19-bk-00770-MGW                         7                       01/30/2019
Chapter 7
DEBTOR:                Eric Baker
                       Patti Baker
DEBTOR ATTY:           Sandra Day
TRUSTEE:               Traci Stevenson
HEARING:
$Preliminary Hearing on Amended Motion to Sell Property Free and Clear of Liens. Property description: 7393 Landmark Ave
                      Spring Hill, FL 34606. . Filing Fee Not Paid or Not Required. Filed by Trustee Traci K. Stevenson (related
                      document(s)[34]). (Attachments: # [1] Approval letter # [2] Agreement with Microf LLC # [3] HUD # [4]
                      Mailing Matrix) (Stevenson, Traci) Doc #36

APPEARANCES::
Traci Stevenson, Trustee
WITNESSES:

EVIDENCE:

RULING:
$Preliminary Hearing on Amended Motion to Sell Property Free and Clear of Liens. Property description: 7393 Landmark Ave
Spring Hill, FL 34606. . Filing Fee Not Paid or Not Required. Filed by Trustee Traci K. Stevenson (related document(s)[34]).
(Attachments: # [1] Approval letter # [2] Agreement with Microf LLC # [3] HUD # [4] Mailing Matrix) (Stevenson, Traci) Doc #36 -
Granted, order by Stevenson
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:19-bk-00770-MGW                       Chapter 7
